UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6963



SAMMY JUNIOR MORGAN,

                                               Petitioner - Appellant,

          versus


THEODIS BECK, Secretary of        North   Carolina
Department of Corrections,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (CA-03-849)


Submitted:   September 16, 2004           Decided:   September 23, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sammy Junior Morgan, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Sammy Junior Morgan seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C. § 2254 (2000).

The   district      court       referred    this    case    to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).                     The magistrate judge

recommended that relief be denied and advised Morgan that failure

to file timely objections to this recommendation could waive

appellate       review     of    a    district      court   order    based   upon   the

recommendation.          Despite this warning, Morgan failed to object to

the magistrate judge’s recommendation.

                The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                          See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).                   Morgan has waived appellate

review     by    failing    to       file   objections      after    receiving    proper

notice.*    Accordingly, we deny Morgan’s motion to proceed in forma


      *
      In his informal brief Morgan seeks to raise, for the first
time, a claim pursuant to the recent Supreme Court case of Blakely
v. Washington, 124 S.Ct. 2531 (2004). Even if properly before this
court for consideration, Blakely would offer Morgan no relief,
because, inter alia, the Supreme Court has not made its ruling in
Blakely retroactive to cases on collateral review. See In re Dean,
375 F.3d 1287, 1290 (11th Cir. 2004); see also United States v.
Sanders, 247 F.3d 139, 151 (4th Cir. 2001) (holding that the rule
announced in Apprendi v. New Jersey, 530 U.S. 466 (2000), the
precursor to Blakely, is not retroactively applicable to cases on
                                                    (continued...)

                                            - 2 -
pauperis, deny a certificate of appealability, and dismiss the

appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




     *
      (...continued)
collateral review).

                              - 3 -